Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 30, 2015

The Court of Appeals hereby passes the following order:

A16A0263. ROBERT JAY DAVIS v. THE STATE.

       Robert Jay Davis appeals from the trial court’s August 19, 2015, order denying
his motion to modify a restraining order against him. Davis filed both a discretionary
application, Case No. A16D0057, and this direct appeal, seeking review of the same
trial court order.
       We denied Davis’s application for discretionary appeal on October 19, 2015.
Because that denial was an adjudication on the merits, the doctrine of res judicata
bars this direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga.
859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1)
(649 SE2d 313) (2007). This appeal is therefore DISMISSED.


                                       Court of Appeals of the State of Georgia
                                                                            10/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.